June 23, 2014 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: River Valley Bancorp Registration Statement on Form S-1 (File No.333-195361) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule461 of the rules and regulations of the Securities and Exchange Commission promulgated under the Securities Act of 1933, as amended, we hereby join River Valley Bancorp (the “Company”) in requesting that the effectiveness of the Company’s above-referenced Registration Statement on FormS-1, as amended, be accelerated so that it will become effective on Wednesday, June25, 2014, on or before 12:00 p.m., Washington D.C. time. Very Truly Yours, Keefe, Bruyette& Woods, Inc. /s/ Michael Garea Name:Michael Garea Title:Director
